Citation Nr: 0522383	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability of the 
left knee and left leg.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from January 1951 to 
July 1953 has been verified.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The issue of entitlement service connection for a disability 
of the left knee and left leg is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current medical diagnosis of a bilateral 
hearing loss recognized as a disability for VA compensation 
purposes associated with the veteran's military service on 
any basis.

2.  There is no current medical diagnosis of chronic tinnitus 
associated with the veteran's military service on any basis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service and it may not be presumed to have been 
incurred or aggravated in military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2002, prior to the initial 
decision on the claim in February 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the July 2002 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
in this case.  The RO also specifically informed the veteran, 
in the letter of the evidentiary requirements under the law 
for service connection.

In addition, the RO informed the veteran in the July 2002 
letter about the information and evidence that VA would seek 
to provide including requesting private treatment records if 
the veteran completed a release form; and obtaining medical 
records from a VA facility if the veteran provided the 
location and dates of treatment.  The RO also informed the 
veteran what kinds of evidence it would consider in reviewing 
applications and making decisions on claims for service 
connection.  The RO also informed the veteran about the 
information and evidence he was expected to provide.  
Specifically, the RO told the veteran that it was extremely 
important for him to identify all evidence of any post-
service treatment for the conditions for which he was 
claiming benefits and for him to send a statement providing a 
detailed history about the claimed conditions including all 
information from the date of onset of the condition to the 
present.  The RO told him to send evidence showing inservice 
occurrence or aggravation of his claimed diseases or 
injuries.  The RO also referred the veteran to an attachment 
which described secondary sources of evidence that might be 
helpful in confirming inservice occurrence or aggravation of 
a disease or injury.

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decisions in February 2003 
and April 2003, the statement of the case (SOC), and 
supplemental statement of the case (SSOC) of the reasons for 
the denial of his claims for hearing loss and tinnitus and, 
in so doing, informed him of the evidence that was needed to 
substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board.  As noted previously, 
the veteran also was afforded the opportunity to provide 
additional testimony at a RO hearing.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOC that 
informed them of the laws and regulations relevant to the 
veteran's claims.  Moreover, the veteran canceled an 
examination scheduled in October 2002 and then requested 
another examination only in regard to the claimed disability 
of the left leg.  According to his March 2005 letter, he is 
an employee of a contract security company and these records 
are not federal agency records.  Furthermore, the 
representative advised the RO in May 2005 after receipt of 
the SSOC that there was no additional evidence to submit, 
which the Board interprets as an indication that the hearing 
evaluation through the veteran's employer, referenced at the 
RO hearing did not advance the claims and there is no reason 
to delay the decision on those issues.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.


Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as sensorineural hearing loss to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not prevent a veteran from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The threshold 
for normal hearing is 0 to 20 decibels and higher thresholds 
indicate some degree of hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to bilateral hearing loss and tinnitus, the 
veteran does not satisfy the requirements to prevail on a 
claim of entitlement to service connection for a claimed 
disorder as noted above in Hickson, supra.  That is, he is 
not shown to have a hearing loss disability in either ear 
recognized as a disability for VA compensation purposes or a 
diagnosis of chronic tinnitus.  The threshold element in a 
claim for service connection is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

In essence, the veteran has not submitted a current medical 
diagnosis of a chronic hearing loss disability as defined in 
VA regulations or tinnitus, nor that he has received a 
competent medical opinion linking such disorder to his 
military service.  No history or current diagnosis of hearing 
loss or tinnitus was reported in the record received from 
DePaul Health Center that contained comprehensive physical 
examinations from 1993 to 1996 and a detailed medical history 
on each occasion.   A comprehensive physical examination at 
St. Luke's Hospital late in 2003 was also unremarkable for 
any reference to hearing loss or tinnitus.  Furthermore, 
recent VA clinical records dated in 2004 do not mention any 
diagnosis of hearing loss or tinnitus.  The only support for 
the veteran's claim is found in the veteran's statements on 
file and his hearing testimony where he recalled being in a 
noisy environment on a ship in service, having a buzzing 
sound in his ears and having a recent test at work reportedly 
found loss of high pitch that was not enough for him to lose 
his job as a court security officer. (T 4-5, 16-18).  The 
veteran is not qualified to render a medical diagnosis or a 
medical opinion as to the presence of any disability much 
less its etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Nor is the Board able to opine as to medical 
diagnosis and etiology.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The VCAA duty to assist regarding the necessity of a medical 
examination/opinion did not attach where a veteran simply 
relates disorders to military service or a service-connected 
disability and there is no medical opinion relating them to 
service or other competent evidence he suffered an event or 
injury that may be associated with symptoms he reported.  See 
Duenas v. Principi, 18 Vet. App. 514, 519-20 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for all three claimed 
disorders at issue.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The Board observes that private records from DePaul Health 
Center show examinations in December 1993 and August 1996 
when he was not seeking service connection had a history of 
injury to the left knee in a hurricane during military 
service.  The statements from JBM, Jr., M.D., AB, M.D. and 
KN, D.P.M., relate current left knee manifestations to the 
reported injury during military service, and the recent VA 
clinical records that show osteoarthritis, are sufficient to 
warrant further development of the claim.  See Duenas, supra 
and Charles v. Principi, 16 Vet. App. 370 (2002).  It appears 
that service medical records are not available.
In addition, the veteran identified potential sources of 
treatment regarding the left knee and leg in March 2005 
correspondence to the Board that listed his various employers 
since military service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the claim is remanded for the following action:  

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a disability of the left 
knee and leg since service or advised him 
the disorder was likely related to 
inservice injury, in particular any 
treatment related to employment he 
reported in his March 2005 letter to the 
Board.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports, in 
particular those from a VA orthopedic 
consultation in March 2004.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for VA 
special orthopedic examination by a 
physician, including on a fee basis if 
necessary, for the purpose of 
ascertaining the likely etiology of any 
disability of the left knee and left leg, 
if found.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issue:

Is it at least as likely as not that any 
disability of the left knee and/or left 
leg found is/are related to service on 
any basis, including a claimed injury on 
board a ship during a hurricane during 
service, or if preexisting service 
was/were aggravated thereby?  The 
examiner must also comment as to whether 
any left knee or left leg disability 
found on examination is/are due to pre- 
or post- service causes, or both service 
and such pre- or post-service causes.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a disability of the 
left knee and left leg.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable laws and regulations, not previously provided 
in the SOC or SSOC for the claim, considered pertinent to the 
issue(s) currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim, and may result in 
a denial.  38 C.F.R. § 3.655 (2004).  



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


